Title: To John Adams from Pierre Landais, 9 March 1779
From: Landais, Pierre
To: Adams, John


     
      Sir
      Brest 9 March 1779
     
     I have had the honour of your favour of the 1st Instant, and recollect with pleasure, the social hours we passed together at Genl. Whipple’s. Indeed it would not be an easy matter for me to forget a person, in my estimation, of your consequence; and am very happy to find the acquaintance that commenc’d there, is likely to be increased, by the honor and satisfaction of your Company as passenger, in my Ship.
     I shall do all in my power to accomodate you and your little Son, and by your acceptance of the place that is most agreeable to you, either in the Cabin or State Room. And do assure you, that nothing that tends to your convenience, can incommode me.
     I am now waiting for orders from his Exclly. Doctor Franklin, necessary before I can proceed to refitt the ship for Sea: and I shall be attentive to give you timely notice, that Your baggage &c. may come in Season.
     
      I have the honor to be with the greatest respect Sir Your most obedient humble Servant
      P. Landais
     
    